DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              UCF I TRUST 1,
                                Appellant,

                                    v.

SEASPRAY RESORT, LTD., a Florida Limited Partnership, PRABHJOT
 K. BENISASIA, an individual, and RICK BENISASIA, an individual,
                            Appellees.

                               No. 4D17-891

                         [December 28, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward Artau, Judge; L.T. Case No. 2014CA-000671-xxxx-
MB.

   Nancy B. Colman and Heather Cooper of Baritz & Colman LLP, Boca
Raton, for appellant.

  Louis R. Townsend, Jr., West Palm Beach, for appellees.

PER CURIAM.

   Affirmed.

TAYLOR, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.